Wenzel, J.
(dissenting). Prior to the enactment of section 1171-b of the Civil Practice Act in 1939 (L. 1939, eh. 431, eff. Sept. 1,1939), an independent plenary action could be brought to recover accrued and unpaid alimony which had been awarded in a judgment in an action for divorce or separation (see Swanton v. Curley, 273 N. Y. 325; Van Ness v. Ransom, 215 N. Y. 557; Shepherd v. Shepherd, 51 Misc. 418, affd. 117 App. Div. 924; Miller v. Miller, 7 Hun 208), and, apart from that remedy, execution could be issued upon such judgment for the accrued and unpaid alimony (Shepherd v. Shepherd, supra; Miller v. Miller, supra). It had further been held, as to the said remedy of execution, that the better practice was to apply to the court for a direction that the amount due be docketed first and that execution be issued thereafter upon the amount thus docketed (Thayer v. Thayer, 145 App. Div. 268). The unpaid amount was regarded as “in the nature of a judgment debt ” (Thayer v. Thayer, supra, p. 269 ) and the awarding of the alimony made the husband ‘ ‘ in effect a debtor owing his wife the amount adjudged and determined by the decree ” (Wetmore v. Wetmore, 149 N. Y. 520, 528). It was also the law prior to the enactment of section 1171-b that the power of the court under section 1170 of the Civil Practice Act to annul, vary or modify the alimony provisions was a power that could be exercised retrospectively (Karlin v. Karlin, 280 N. Y.32) and that the duty of the court to annul an award of alimony in a judgment of divorce in the event of the wife’s remarriage, under present section 1172-e of the Civil Practice Act, was also a power that could be exercised retrospectively (Kirkbride v. Van Note, 275 N. Y. 244). The purpose of the enactment of section 1171-b was to overcome the rule that deprived a wife of the ability to enforce collection of arrears of temporary alimony after the entry of final judgment (Treherne-Thomas v. Treherne-Thomas, 267 App. Div. 509; Durlacher v. Durlacher, 173 Misc.
*522329). The section gave the court power to direct entry of judgment for arrears of alimony under a * ‘ judgment or order ’ \ By thus coupling the new remedy as to temporary alimony with the old remedy as to an award of alimony in a judgment, the Legislature at the same time codified the said old remedy as to the award of alimony in a judgment which was discussed in Thayer v. Thayer (145 App. Div. 268, supra). The Legislature did not by that enactment intend to alter any other rule of law or practice. As the enactment itself read, and as it still does, “ The relief herein provided for is in addition to any and every other remedy to which the wife may be entitled under the law ”. As originally enacted and until the 1948 amendments of the section (L. 1948, ch. 212), the section did not expressly provide that the court had power to decline to direct the docketing of the amount of the arrears of alimony, or any part of the full amount of the arrears. However, it was not necessary to make provision with respect to that in the section in order to assure such power in the court. The court already had this power under the rulings in the Karlin and Kirkbride cases (supra), according to decisions in the Second, Third and Fourth Departments of the Appellate Division, exemplified by McCanliss v. McCanliss (268 App. Div. 138), Kahler v. Searl (259 App. Div. 729), Cunningham v. Cunningham (261 App. Div. 973), Van Dusen v. Van Dusen (258 App. Div. 1020), Eisinger v. Eisinger (261 App. Div. 1031) and Gehring v. Gehring (262 App. Div. 1065). It was only for the purpose of dispelling the confusion created by decisions to the contrary, that is, decisions prior to the said 1948 amendments of section 1171-b, that those amendments were enacted. The decisions in the First Department were to the effect that under that section (prior to the 1948 amendments) it was mandatory for the court to grant an application for the docketing of all unpaid and accrued alimony, without power of modification (see Treherne-Thomas v. Treherne-Thomas, 267 App. Div. 509, supra; see, also, 1948 Report of N. Y. Law Rev. Comm., p. 249 et seq.). These amendments thus merely confirmed what had theretofore been the general rule, that the court had power to modify alimony retrospectively. As above stated, the provision that the section was not intended to alter any other remedy, that is, that the relief provided therein was only ‘1 in addition to ’ ’ other existing remedies, compels the conclusion that the Legislature did not intend to abolish the remedy of the independent plenary action which had been recognized in Swanton v. Curley (273 N. Y. 325, supra), Van Ness v. Ransom (215 N. Y. 557, supra), Shepherd v. Shepherd (51 Misc. 418, affd. 117 App. Div. 924, supra) and Miller v. Miller (7 Hun 208. supra). , ___ • . .. ..
*523In Griffin v. Griffin (327 U. S. 220, 226), which was decided in 1945, prior to the said 1948 amendments, the Supreme Court of the United States recognized that a New York alimony decree (specifically, one made in 1926) was “ subject to some power of modification nunc pro tune as to alimony accrued but unpaid up to the time of modification ’ ’, and nevertheless held that, despite that power of modification, an independent plenary action could be brought to recover arrears under the alimony award. The court remanded the action to the District Court of the District of Columbia to allow proceedings to be taken there for litigation of a claim for arrears accruing after October 25, 1935 on the 1926 award. As above demonstrated, an alimony award was as much subject to modification prior to the 1948 amendments to section 1171-b as thereafter, and the decision in the Griffin case (supra) is therefore authority that the nature of the vulnerability of an alimony award to possible modification is not such as may be said to vitiate the right to an independent plenary action upon the award. The ruling of the majority on this appeal may lead to an anomaly, if applied to cases in which a husband who is in arrears in alimony cannot be served with process in this jurisdiction. The inability to serve process upon him here would be an obstacle to the wife’s procuring the docketing of a judgment in the matrimonial action, and, by the majority ruling, an action could not even be brought against him in the jurisdiction where he could be served. Thus, the wife would probably be deprived of all effective remedies.
The orders should be reversed and the motions should be denied.
Hallinan and Klbinfeld, JJ., concur with Nolan, P. J.; Wenzel, J., dissents and votes to reverse the orders and to deny the motions in opinion in which Murphy, J., concurs.
Orders affirmed, with one bill of $10 costs and disbursements.